DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the notch (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8, 10, 12, 13, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nicolis (2014/0158846).
Fig. 5 of Nicolis is reproduced below with additional reference characters to identify the recited elements.
Nicolis discloses an electronic shelf label holder for securing an electronic shelf label to a shelf, the electronic shelf label holder comprising: a support portion comprising an elongated member (Fig. 5, A) adapted to secure the 5electronic shelf label holder to the shelf, and a gripping portion integral with the support portion, the gripping portion comprising at least one channel (Fig. 5, B) configured to receive a paper label (i.e., it is capable of receiving such a label) and a locking mechanism (Fig. 1, C) configured to receive the electronic shelf label (Fig. 5, 5); wherein the gripping portion extends from an upper portion of the support portion 10defining a curved upwardly extending edge (Fig. 5, D).





    PNG
    media_image1.png
    739
    545
    media_image1.png
    Greyscale

Regarding claim 4, the support portion (Fig. 5, A) disclosed by Nicolis includes a flat vertical portion that comprises a connector, in that it is designed to adhere to the shelf via adhesive.
Regarding claim 7,  the connector comprises a first member (Fig. 5, A) that extend from the upper portion of the support portion in a substantially downwardly direction and is capable of receiving a first wire of a shelf in the gap formed between itself and part 2.
Regarding claim 8, a second member (Fig. 5, E) extends from a lower portion of the support portion and towards the first member (Fig. 5, A) and is capable of receiving a second wire of the shelf above itself.
Regarding claim 10, Nicolis discloses two channels (Fig. 5, B, F) that are capable of receiving a paper label, the channels being parallel and extending opposite each other.
Regarding claims 12 and 17, the recess to the left of the locking mechanism (Fig. 5, C) comprises a notch adapted to receive a locking pin of the electronic shelf label.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Nicolis (2014/0158846) in view of Mueller et al. (2005/0166438).
Nicolis discloses the invention substantially as claimed, as set forth above. However, the connector disclosed by Nicolis does not include a recess for receiving a lip of a shelf. Mueller teaches that it was known in the art to provide a connector having a recess for receiving a lip of a shelf. See Fig. 4. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the connector disclosed by Nicolis with a recess, as taught by Mueller, in order to attach the shelf holder to a shelf having a lip and without needing adhesive.
Regarding claims 6 and 16, Mueller discloses a resilient arcuate member (Fig. 4, 80) adapted to press against a first surface (Fig. 4, 66) of the shelf and a second surface (Fig. 4, 68) of the shelf.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolis (2014/0158846) in view of White et al. (10,706,749).
Nicolis discloses the invention substantially as claimed, as set forth above. However, although the support portion is said to be “anchored” to the shelf (paragraph 0020), Nicolis does not disclose using an adhesive to anchor it. White teaches that it was known in the art to use an adhesive (Fig. 2, 54) to anchor an electronic shelf label holder to a shelf. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply adhesive to the support portion disclosed by Nicolis, as taught by White, in order to anchor the support portion to a shelf. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolis (2014/0158846) in view of Lowry et al. (2004/0262470).
Nicolis discloses the invention substantially as claimed, as set forth above. However, it is not known what material is contemplated for the fabrication of the electronic shelf label holder. Because the selection of a known material based on its suitability for its intended use is within the level of ordinary skill of a worker in the art as a matter of design choice, and because Lowry teaches that a polymer would be suitable for the fabrication of an electronic shelf label holder, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the electronic shelf label holder disclosed by Nicolis from a polymer. See MPEP § 2144.07.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolis (2014/0158846) in view of Dalton (6,126,125).
Nicolis discloses the invention substantially as claimed, as set forth above. However, Nicolis does not disclose securing a paper label to the electronic shelf label holder. Dalton teaches that it was known in the art to secure a paper label (Fig. 1, 16) into a channel of an electronic shelf label holder. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to insert a paper label into a channel of the electronic shelf label holder disclosed by Nicolis, as taught by Dalton, in order to draw attention to the electronic shelf label.
Allowable Subject Matter
Claims 2, 3, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2 and 14, the curved upwardly extending edge disclosed by Nicolis extends away from the shelf. It would not have been obvious to reverse its direction to extend toward the shelf because then it would not be capable of performing its intended function of providing a grip for the top portion of the shelf label.
Claim 3 would be allowable based on its dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631